DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Response to Amendment
This action is in response to the RCE filed on 04/04/2022. The amendments filed on 02/21/2022 have been entered. Accordingly Claims 1-20 are pending

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and analogous claim 11 limitation, “…estimate a concomitant field that reduces electric field induced in the ROI using the coil parameters to stay below at least a selected on of the PNS threshold.”, it is unclear what “to stay below at least a selected one of the PNS threshold” refers to, it is unclear which parameter is “staying below”. The claims also only “estimate” but there is no prior “generate or create” of the concomitant field so it is unclear how the final step of estimating a concomitant field relates to the rest of the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vu et. al (U.S. 20100308829, December 9, 2010)(hereinafter, “Vu”), in view of Rapoport (U.S. 20140354299, December 4, 2014)(hereinafter, “Rapoport”), in view of Kamen et. al. (U.S. 20160283687, September 29, 2016)(hereinafter, “Kamen”) in view of Neufeld et. al. (“Functionalized Anatomical Models for EM-Neuron Interaction Modeling”, June 21, 2016)(hereinafter, “Neufeld”) in view of Aldefeld (U.S. 6229309, May 8, 2001)(hereinafter, “Aldefeld”) and in view of Bouchard et. al. (U.S. 20100085048, April 8, 2010)(hereinafter, “Bouchard”).
Regarding Claim 1, Vu teaches: An imaging system (“…FIG. 1 depicts a magnetic resonance imaging (MRI) system 10…” [0020], comprising: 
a magnet system configured to generate a static magnetic field about at least a region of interest (ROI) of a subject arranged in the imaging system (“…FIG. 1, a primary magnet coil 24 is provided for generating a primary magnetic field generally aligned with the patient bore 18.” [0021]); 
at least one gradient coil configured to establish at least one magnetic gradient field with respect to the static magnetic field (“A series of gradient coils 26, 28 and 30 are grouped in a coil assembly for generating controlled magnetic gradient fields during examination sequences…” [0021]); 
a radio frequency (RF) system configured to deliver excitation pulses to the subject (“The scanner 12 may include a series of associated coils for producing controlled magnetic fields, for generating radio frequency (RF) excitation pulses, and for detecting emissions from gyromagnetic material within the patient in response to such pulses.” [0021]); 
a computer system (“The control circuit 36 may include any suitable programmable logic device, such as a CPU or digital signal processor of a general purpose or application-specific computer. Further, the control circuit 36 may include memory circuitry 38, such as volatile and/or non-volatile memory devices (or other suitable computer-readable media) for storing physical and logical axis configuration parameters, examination pulse sequence descriptions, acquired image data, programming routines…” [0030]) programmed to:
receive coil parameters related to at least one radio frequency (RF) coil (Fig. 1, element 32, RF coil, [0021]) identified in an imaging pulse sequence to be performed in the imaging system (“…A PNS model may be applied (block 108) based on the calculated pulse sequence waveform and timing and on the effective coil length 110 of the MR imaging system..” [0039]);
and estimate a plurality of Peripheral Nerve Stimulation (PNS) thresholds in the ROI caused by the imaging pulse sequence applied in the imaging system using the coil parameters (“With respect to PNS constraints, it may be appreciated that the mean threshold of nerve stimulation, (d|B|/dt).sub.th, may depend on a variety of factors, such as the gradient ramp duration (t.sub.s), the stimulation threshold for infinite duration gradient ramp times (i.e., the rheobase, rb), and the gradient ramp time associated with stimulation thresholds double the rheobase (i.e., the chronaxie, c)... With the foregoing in mind, it may be noted that f, i.e., the overall PNS fraction, may be reduced (or minimized) by reducing (or minimizing) the gradient ramp duration, t.sub.s and/or by reducing (or minimizing) the slew rate SR.” [0034])
Vu does not explicitly teach the receive coil parameters include current related to an RF coil.
Vu does not teach: obtain a first model including a plurality of tissue types and corresponding electromagnetic properties in the ROI; obtain a second model indicating at least one of location, orientation, and physiological properties of one or more nerve tracks in the ROI; using the first model, the second model and a nerve membrane model for PNS threshold estimation and estimating a concomitant field that reduces electric field induced in the ROI using the coil parameters to stay below at least a selected on of the PNS threshold. 
Rapoport in the field of MRI systems and methods teaches determining and recording several parameters during operation such as output power of the RF coil and RF current flowing through the RF coil [0122].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu to receive coil parameters that include current related to an RF coil as taught in Rapoport to determine an impedance frequency variation from the voltage signals (Rapoport, [0146]) “…to optimize and improve the production process…” Rapoport, [0010]).
Kamen in the field of non-invasive estimation of electrophysiology maps teaches with regards to the first model: “…the patient-specific parameters for the cardiac EP model are set and the patient-specific cardiac EP model can be used for patient-specific electrophysiology simulations. The patient-specific tissue parameters of the cardiac EP model can also be output…” [0035]; “…image 404, extra-cellular potentials are estimated from trans-membrane potentials calculated by the patient-specific EP model. As shown in image 406, the extra-cellular potentials are projected onto the torso using a boundary element method (BEM) and ECG leads are derived. As shown in image 408, an ECG signal is calculated from the torso potentials at the ECG leads positions and ECG parameters…” [0036]. Examiner notes, electromagnetic and electrophysiological are analogous. Further, the position and orientation information are standard indicators provided in any database. As such the claim limitations are met.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu to obtain a first model including a plurality of tissue types and corresponding electrophysiological properties in the ROI as taught in Kamen, “…to derive the transmembrane potential dynamic maps for the patient…” (Kamen, [0042]).
Neufeld in field of electromagnetic neuron interaction modeling teaches with regards to the second model and nerve membrane model: “The computable anatomical human phantoms are highly detailed virtual human models that have been functionalized with integrated multi-physics solvers, tissue models, and functions such as posing and morphing.The phantom are based on the Virtual Population 3.0 (ViP3.0) anatomical models (IT’IS 2015), a set of high resolution anatomical models generated based on MRI data from healthy volunteers (Christ et al 2010, Gosselin et al 2014) who were chosen to optimally represent the Caucasian population. The models distinguish over 300 different tissues and organs for which dielectric and thermal properties are available in a synchronized tissue properties database (Hasgall et al 2014)...Within the anatomical models, a range of nerves have been segmented. For the purpose of this study, the Virtual Family model Ella has been functionalized with an ulnar and a sciatic nerve…” (2. Methods – Computable Phantoms); “For neuronal dynamics modeling, the NEURON software (Carnevale and Hines 2006) was integrated into the computable phantoms. Coupling to EM-fields is achieved by calculating the electric potential distribution along the neuron geometry and using the ‘extracellular mechanism’ of NEURON. The potential distribution along the neuron trajectory is directly computed by trilinear interpolation of the electro-quasistatic solver results. For the FDTD and the magneto-quasistatic solvers, the interpolated E-fields are extracted and the tangential part is integrated along the neuron trajectory to obtain potential values. For temperature-dependent neuronal dynamics, the local temperature is determined by trilinear interpolation of the temperature simulation results. Detailed neuron models, as available in the ModelDB (Hines et al 2004), can be imported (morphology and distributed channel mechanisms) or modeled inside Sim4Life…A basic SENN model has been implemented within Sim4Life/NEURON, where temperature is defined only as a global parameter without spatial variation. To facilitate modeling of local temperature-dependent neuronal dynamics, a novel SENN(T) model was created by compiling a Frankenhaeuser-Huxley mechanism in NEURON which accepts local temperature as an additional distributed parameter to adjust the neuronal dynamics accordingly. A similar approach was also used to create MOTOR(T), i.e., a temperature dependent version of the MOTOR model.” (2. Methods – Neuronal Dynamics”).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu to, obtain a second model indicating at least one of location, orientation, and physiological properties of one or more nerve tracks in the ROI and a nerve membrane model as taught in Neufeld to provide realistic and reliable electromagnetic neuronal dynamics modeling that provides proper accounts for the complexity of neurons and the inhomogeneous EM field distribution inside the body (Neufeld, Introduction).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu with the combined teachings of Rapoport, Kamen and Neufeld of the models to use in the estimation of the PNS thresholds as the models would provide enhanced PNS thresholds as well as anatomically specific PNS thresholds providing qualitative and quantitative assessment to the effects PNS has during MRI that can be used to tailor the functionality based on scanning conditions of a specific region of interest.  
The combination of references do not teach: estimating a concomitant field that reduces electric field induced in the ROI using the coil parameters to stay below at least a selected on of the PNS threshold. 
Aldefeld in the field of MR imaging teaches: “From WO 98 02 757 it is known that MR methods involve so-called concomitant gradients; concomitant gradients are to be understood to mean the gradients of the magnetic fields which extend perpendicularly to the direction of the steady magnetic field. As a consequence of Maxwell's field equations they inevitably occur together with the desired gradients of the magnetic field components extending in the direction of the steady field. Such concomitant gradients may cause image artifacts when slices are examined whose planes do not extend perpendicularly to the direction of the uniform, steady magnetic field (coronal, sagittal, or oblique slices) or when the slices are situated outside the iso-center of an MRI apparatus.” (column 1, lines 15-28); “It is an object of the present invention to reduce the effect of the concomitant gradients on the image quality while using few additional means and without using additional 180.degree. RF pulses.” (column 1, lines 55-58).
Bouchard in the field of MRI imaging teaches: “I. Phase Distortions Due to Concomitant Fields.. a. Averaging Principle…Consider a Hamiltonian H=-.gamma.IB for the interaction of a spin I in a time-dependent magnetic field B, which consists of a constant static component B([tilde over (r)])[circumflex over (z)], an applied gradient (r-[tilde over (r)]).gradient.B([tilde over (r)]) and an ac field B.sub.1. Using the summation convention on i and j indices, the Hamiltonian is H(I;B)(r)=-.gamma.B([tilde over (r)])I.sub.z-.gamma.I.sub.i(r.sub.j-[circumflex over (r)].sub.j).delta..sub.jB.sub.i([tilde over (r)])-.gamma.IB.sub.1, (3)…” [0028-0033]; “One embodiment includes reducing phase distortions by using rotating magnetic field gradients instead of static field gradients. For example, in one embodiment two gradient coils are used, each driven by an ac current at the NMR resonance (Larmor) frequency, with the current in the first coil out of phase with the current in the second coil to generate a rotating-frame gradient that includes a rotating vector component in a plane (e.g., x-y plane) perpendicular to the direction (e.g., z-direction) of the static field B.sub.0. The rotating field gradient rotates at an angular frequency .omega..” [0042]; “One type of rotating-frame gradients include gradients that exhibit improved concomitant field averaging than conventional gradients along the z direction..” [0044]; “A second type of rotating-frame gradients includes a class of gradients that exhibit improved concomitant field averaging than conventional gradients along x and/or y directions” [0048]; “Now the averaging properties of rotating-frame gradients are compared versus conventional gradients. Their performance can be quantified by a phase error, which corresponds to the difference between the intended phase imparted by a stationary magnetic field gradient and the actual phase obtained in the presence of time-dependent concomitant components.” [0064].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination  Vu, Rapoport, Kamen and Neufeld to estimate a concomitant field that reduces electric field induced in the ROI using the coil parameters to stay below at least a selected on of the PNS threshold as taught in the combination of Aldefeld and Bouchard “…to reduce the effect of the concomitant gradients on the image quality…” (Aldefeld, column 1line 27-28).
Regarding Claim 2, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Vu does not teach: wherein the first model comprises an anatomical tetrahedral mesh that models a plurality of tissue types and corresponding electromagnetic properties.
Kamen in the field of non-invasive estimation of electrophysiology maps further teaches: “…the patient-specific parameters for the cardiac EP model are set and the patient-specific cardiac EP model can be used for patient-specific electrophysiology simulations. The patient-specific tissue parameters of the cardiac EP model can also be output…” [0035]; “…a tetrahedral mesh is utilized to calculate the anatomical model.” [0041].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu to, have the first model comprise an anatomical tetrahedral mesh that models a plurality of tissue types and corresponding electromagnetic properties as taught in Kamen, “…to derive the transmembrane potential dynamic maps for the patient…” (Kamen, [0042]).
Regarding Claim 4, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Vu further teaches a computer system is further programmed to compute electromagnetic fields in the ROI with the electromagnetic fields being produced by the at least one gradient coil: “The scanner 12 may include a series of associated coils for producing controlled magnetic fields, for generating radio frequency (RF) excitation pulses, and for detecting emissions from gyromagnetic material within the patient in response to such pulses...a primary magnet coil 24 is provided for generating a primary magnetic field generally aligned with the patient bore 18. A series of gradient coils 26, 28 and 30 are grouped in a coil assembly for generating controlled magnetic gradient fields during examination sequences,,,” [0021] ; “The coils 26, 28, and 30 of the scanner 12 may be controlled by external circuitry to generate desired fields and pulses, and to read signals from the gyromagnetic material in a controlled manner. When the material, typically bound in tissues of the patient, is subjected to the primary field, individual magnetic moments of the paramagnetic nuclei in the tissue partially align with the field.”[0023]; “The coils of the scanner 12 are controlled by the scanner control circuitry 14 to generate the desired magnetic field and radiofrequency pulses… the control circuitry 14 thus includes a control circuit 36 for commanding the pulse sequences employed during the examinations, and for processing received signals. The control circuit 36 may include any suitable programmable logic device, such as a CPU or digital signal processor of a general purpose or application-specific computer. Further, the control circuit 36 may include memory circuitry 38, such as volatile and/or non-volatile memory devices (or other suitable computer-readable media) for storing physical and logical axis configuration parameters, examination pulse sequence descriptions, acquired image data, programming routines…” [0030].
Regarding Claim 11, Vu teaches: A method for assessing Peripheral Nerve Stimulation (PNS) in an imaging system (“The method includes the act of calculating timing and amplitudes of a pulse sequence…A peripheral nerve stimulation (PNS) model is applied based at least in part on the pulse sequence and an output of the PNS model is compared to a PNS limit.” [0005]; “The computer-readable medium comprises a routine capable of calculating timing and amplitudes of a pulse sequence and a routine capable of comparing an estimate of peripheral nerve stimulation (PNS) associated with the pulse sequence against a PNS limit.” [0007]), comprising:
receiving an imaging pulse sequence to be applied to at least a region of interest (ROI) of a subject arranged in the imaging system, the imaging pulse sequence identifying coil parameters related to at least one coil (“The coils of the scanner 12 are controlled by the scanner control circuitry 14 to generate the desired magnetic field and radiofrequency pulses.” [0030]; “…the scanner control circuitry 14 includes interface components 44 for exchanging configuration and image data with the system control circuitry 16.” [0031];“…A PNS model may be applied (block 108) based on the calculated pulse sequence waveform and timing and on the effective coil length 110 of the MR imaging system..” [0039]);
and estimating a plurality of PNS thresholds in the ROI caused by the imaging pulse sequence applied in the imaging system using the coil parameters (“With respect to PNS constraints, it may be appreciated that the mean threshold of nerve stimulation, (d|B|/dt).sub.th, may depend on a variety of factors, such as the gradient ramp duration (t.sub.s), the stimulation threshold for infinite duration gradient ramp times (i.e., the rheobase, rb), and the gradient ramp time associated with stimulation thresholds double the rheobase (i.e., the chronaxie, c)... With the foregoing in mind, it may be noted that f, i.e., the overall PNS fraction, may be reduced (or minimized) by reducing (or minimizing) the gradient ramp duration, t.sub.s and/or by reducing (or minimizing) the slew rate SR.” [0034]).
Vu does not explicitly teach the receive coil parameters include current related to an RF coil.
Vu does not teach: obtain a first model including a plurality of tissue types and corresponding electromagnetic properties in the ROI; obtain a second model indicating at least one of location, orientation, and physiological properties of one or more nerve tracks in the ROI; and using the first model, the second model and a nerve membrane model for PNS threshold estimation and estimating a concomitant field that reduces electric field induced in the ROI using the coil parameters to stay below at least a selected on of the PNS threshold.
Rapoport in the field of MRI systems and methods teaches determining and recording several parameters during operation such as output power of the RF coil and RF current flowing through the RF coil [0122].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu to receive coil parameters that include current related to an RF coil as taught in Rapoport to determine an impedance frequency variation from the voltage signals (Rapoport, [0146]) “…to optimize and improve the production process…” Rapoport, [0010]).
Kamen in the field of non-invasive estimation of electrophysiology maps teaches with regards to the first model: “…the patient-specific parameters for the cardiac EP model are set and the patient-specific cardiac EP model can be used for patient-specific electrophysiology simulations. The patient-specific tissue parameters of the cardiac EP model can also be output…” [0035]; “…image 404, extra-cellular potentials are estimated from trans-membrane potentials calculated by the patient-specific EP model. As shown in image 406, the extra-cellular potentials are projected onto the torso using a boundary element method (BEM) and ECG leads are derived. As shown in image 408, an ECG signal is calculated from the torso potentials at the ECG leads positions and ECG parameters…” [0036]. Examiner notes, electromagnetic and electrophysiological are analogous. Further, the position and orientation information are standard indicators provided in any database. As such the claim limitations are met.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu to, obtain a first model including a plurality of tissue types and corresponding electrophysiological properties in the ROI as taught in Kamen, “…to derive the transmembrane potential dynamic maps for the patient…” (Kamen, [0042]).
Neufeld in field of electromagnetic neuron interaction modeling teaches with regards to the second model and nerve membrane model: “The computable anatomical human phantoms are highly detailed virtual human models that have been functionalized with integrated multi-physics solvers, tissue models, and functions such as posing and morphing. The phantom are based on the Virtual Population 3.0 (ViP3.0) anatomical models (IT’IS 2015), a set of high resolution anatomical models generated based on MRI data from healthy volunteers (Christ et al 2010, Gosselin et al 2014) who were chosen to optimally represent the Caucasian population. The models distinguish over 300 different tissues and organs for which dielectric and thermal properties are available in a synchronized tissue properties database (Hasgall et al 2014)...Within the anatomical models, a range of nerves have been segmented. For the purpose of this study, the Virtual Family model Ella has been functionalized with an ulnar and a sciatic nerve…” (2. Methods – Computable Phantoms); “For neuronal dynamics modeling, the NEURON software (Carnevale and Hines 2006) was integrated into the computable phantoms. Coupling to EM-fields is achieved by calculating the electric potential distribution along the neuron geometry and using the ‘extracellular mechanism’ of NEURON. The potential distribution along the neuron trajectory is directly computed by trilinear interpolation of the electro-quasistatic solver results. For the FDTD and the magneto-quasistatic solvers, the interpolated E-fields are extracted and the tangential part is integrated along the neuron trajectory to obtain potential values. For temperature-dependent neuronal dynamics, the local temperature is determined by trilinear interpolation of the temperature simulation results. Detailed neuron models, as available in the ModelDB (Hines et al 2004), can be imported (morphology and distributed channel mechanisms) or modeled inside Sim4Life…A basic SENN model has been implemented within Sim4Life/NEURON, where temperature is defined only as a global parameter without spatial variation. To facilitate modeling of local temperature-dependent neuronal dynamics, a novel SENN(T) model was created by compiling a Frankenhaeuser-Huxley mechanism in NEURON which accepts local temperature as an additional distributed parameter to adjust the neuronal dynamics accordingly. A similar approach was also used to create MOTOR(T), i.e., a temperature dependent version of the MOTOR model.” (2. Methods – Neuronal Dynamics”).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu to, obtain a second model indicating at least one of location, orientation, and physiological properties of one or more nerve tracks in the ROI and a nerve membrane model as taught in Neufeld to provide realistic and reliable electromagnetic neuronal dynamics modeling that provides proper accounts for the complexity of neurons and the inhomogeneous EM field distribution inside the body (Neufeld, Introduction).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vu with the combined teachings of Rapoport, Kamen and Neufeld of the models to use in the estimation of the PNS thresholds as the models would provide enhanced PNS thresholds as well as anatomically specific PNS thresholds providing qualitative and quantitative assessment to the effects PNS has during MRI that can be used to tailor the functionality based on scanning conditions of a specific region of interest.  
The combination of references do not teach: estimating a concomitant field that reduces electric field induced in the ROI using the coil parameters to stay below at least a selected on of the PNS threshold. 
Aldefeld in the field of MR imaging teaches: “From WO 98 02 757 it is known that MR methods involve so-called concomitant gradients; concomitant gradients are to be understood to mean the gradients of the magnetic fields which extend perpendicularly to the direction of the steady magnetic field. As a consequence of Maxwell's field equations they inevitably occur together with the desired gradients of the magnetic field components extending in the direction of the steady field. Such concomitant gradients may cause image artifacts when slices are examined whose planes do not extend perpendicularly to the direction of the uniform, steady magnetic field (coronal, sagittal, or oblique slices) or when the slices are situated outside the iso-center of an MRI apparatus.” (column 1, lines 15-28); “It is an object of the present invention to reduce the effect of the concomitant gradients on the image quality while using few additional means and without using additional 180.degree. RF pulses.” (column 1, lines 55-58).
Bouchard in the field of MRI imaging teaches: “I. Phase Distortions Due to Concomitant Fields.. a. Averaging Principle…Consider a Hamiltonian H=-.gamma.IB for the interaction of a spin I in a time-dependent magnetic field B, which consists of a constant static component B([tilde over (r)])[circumflex over (z)], an applied gradient (r-[tilde over (r)]).gradient.B([tilde over (r)]) and an ac field B.sub.1. Using the summation convention on i and j indices, the Hamiltonian is H(I;B)(r)=-.gamma.B([tilde over (r)])I.sub.z-.gamma.I.sub.i(r.sub.j-[circumflex over (r)].sub.j).delta..sub.jB.sub.i([tilde over (r)])-.gamma.IB.sub.1, (3)…” [0028-0033]; “One embodiment includes reducing phase distortions by using rotating magnetic field gradients instead of static field gradients. For example, in one embodiment two gradient coils are used, each driven by an ac current at the NMR resonance (Larmor) frequency, with the current in the first coil out of phase with the current in the second coil to generate a rotating-frame gradient that includes a rotating vector component in a plane (e.g., x-y plane) perpendicular to the direction (e.g., z-direction) of the static field B.sub.0. The rotating field gradient rotates at an angular frequency .omega..” [0042]; “One type of rotating-frame gradients include gradients that exhibit improved concomitant field averaging than conventional gradients along the z direction..” [0044]; “A second type of rotating-frame gradients includes a class of gradients that exhibit improved concomitant field averaging than conventional gradients along x and/or y directions” [0048]; “Now the averaging properties of rotating-frame gradients are compared versus conventional gradients. Their performance can be quantified by a phase error, which corresponds to the difference between the intended phase imparted by a stationary magnetic field gradient and the actual phase obtained in the presence of time-dependent concomitant components.” [0064].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination  Vu, Rapoport, Kamen and Neufeld to estimate a concomitant field that reduces electric field induced in the ROI using the coil parameters to stay below at least a selected on of the PNS threshold as taught in the combination of Aldefeld and Bouchard “…to reduce the effect of the concomitant gradients on the image quality…” (Aldefeld, column 1line 27-28).
Regarding Claim 12, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, wherein the first model comprises an anatomical tetrahedral mesh that models a plurality of tissue types and corresponding electromagnetic properties, recited in Claim 12, is substantially similar in scope with corresponding limitations recited in Claim 2 and is, therefore, rejected under the same rationale.
Regarding Claim 14, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, “…wherein the at least one coil includes a magnetic resonance imaging (MRI) gradient coil, and further comprising: computing electromagnetic fields in the ROI produced by the magnetic resonance imaging (MRI) gradient coil,” for remaining Claim 14 limitation, is substantially similar in scope with corresponding limitations recited in Claim 4 and is, therefore, rejected under the same rationale.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Rapoport, Kamen in view of Neufeld, Aldefeld and Bouchard as applied to claims 1 and 11, respectively, above, and further in view of Ben-haim (U.S. 20150366523, December 24, 2015)(hereinafter, “Ben-Haim”).
Regarding Claim 3, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Vu does not teach: wherein the second model comprises a nerve fiber atlas that encodes location, orientation, and physiological properties of nerve tracks in a human body.
Ben-Haim in the field of neurological imaging teaches: “…the image masks are generated and/or applied based on templates. The templates may define: the location of the innervated organ (or tissue) and/or the location of the synaptic centers within and/or in proximity to the innervated organ, outside of the organ. The templates may be generated, for example based on a predefined anatomical atlas that maps nerve structures to tissues and/or organs of the body.” [0535].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational system of Vu, Rapoport, Kamen and Neufeld, to have the second model comprise a nerve fiber atlas that encodes location, orientation, and physiological properties of nerve tracks in a human body as taught in Ben-Haim to allow guided identification based on known rough location of relevant nerve structures within the body based on an anatomical atlas (Ben-Haim, [0501]).
Regarding Claim 13, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, “wherein the second model comprises a nerve fiber atlas that encodes location, orientation, and physiological properties of nerve tracks in a human body”, recited in Claim 13, is substantially similar in scope with corresponding limitations recited in Claim 3 and is, therefore, rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Rapoport, Kamen in view of Neufeld, Aldefeld and Bouchard as applied to claims 1 and 11, respectively, above, and further in view of Kuhn (U.S. 20110306870, December 15, 2011)(hereinafter, “Kuhn”).
Regarding Claim 5, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Vu further teaches a computer system is further programmed to compute electromagnetic fields in the ROI: “The coils of the scanner 12 are controlled by the scanner control circuitry 14 to generate the desired magnetic field and radiofrequency pulses… the control circuitry 14 thus includes a control circuit 36 for commanding the pulse sequences employed during the examinations, and for processing received signals. The control circuit 36 may include any suitable programmable logic device, such as a CPU or digital signal processor of a general purpose or application-specific computer. Further, the control circuit 36 may include memory circuitry 38, such as volatile and/or non-volatile memory devices (or other suitable computer-readable media) for storing physical and logical axis configuration parameters, examination pulse sequence descriptions, acquired image data, programming routines…” [0030].
Vu does not teach: the gradient coil is a magnetic particle imaging (MPI) gradient coil, and wherein the computer system is further programmed to compute electromagnetic fields in the ROI produced by the MPI gradient coil.
Kuhn in the field of magnetic particle therapy teaches: “…a magnetic particle imaging and/or focused magnetic particle therapy magnetic field gradient coil 254 for creating the magnetic field gradients necessary for performing magnetic particle imaging or focused magnetic particle therapy. This magnetic particle imaging and/or focused magnetic particle therapy magnetic field gradient coil 254 can be geometrically located outside of, or inside of, or co-planar with the magnetic resonance imaging gradient coils 236.” [0073].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational system of Vu, Rapoport, Kamen and Neufeld, to have the gradient coil be a magnetic particle imaging gradient coil (MPI) and compute electromagnetic fields in the ROI produced by the MPI gradient coil, as taught in Kuhn, “…to effectively counteract the magnetic field of the magnetic field generation…” and allow “…the very precise determination of the quantitative local distribution of magnetic nanoparticles within a subject.” (Kuhn, [0073] and [0049, respectively).
Regarding Claim 15, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, “wherein the at least one coil includes a magnetic particle imaging (MRI) gradient coil, and further comprising: computing electromagnetic fields in the ROI produced by the magnetic particle imaging (MPI) gradient coil”, recited in Claim 15, is substantially similar in scope with corresponding limitations recited in Claim 5 and is, therefore, rejected under the same rationale.

Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Rapoport, Kamen in view of Neufeld, Aldefeld and Bouchard as applied to Claims 1 and 11, respectively, above, and further in view of Butson (U.S. 20110040351, February 17, 2011)(hereinafter, “Butson”).
Regarding Claim 6, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Vu further teaches: wherein the computer system is further programmed to estimate the plurality of PNS thresholds using the at least on RF coil (“With respect to PNS constraints, it may be appreciated that the mean threshold of nerve stimulation, (d|B|/dt).sub.th, may depend on a variety of factors, such as the gradient ramp duration (t.sub.s), the stimulation threshold for infinite duration gradient ramp times (i.e., the rheobase, rb), and the gradient ramp time associated with stimulation thresholds double the rheobase (i.e., the chronaxie, c)... With the foregoing in mind, it may be noted that f, i.e., the overall PNS fraction, may be reduced (or minimized) by reducing (or minimizing) the gradient ramp duration, t.sub.s and/or by reducing (or minimizing) the slew rate SR.” [0034]).
Vu does not teach: the thresholds estimated by modulating electromagnetic fields in amplitude in a first range and a frequency in a second range until an action potential is detected by a membrane depolarization in the nerve membrane model.
Butson in the field of nervous system stimulation systems teaches: “…the target VTA 102 defines an anatomic region for stimulation that is expected to achieve a desired therapeutic effect, such as by generating (and/or inhibiting) propagating action potentials in response to electrical stimulation by one or more electrode contacts located within or near the target VTA. The target VTA can also involve chemical stimulation. As described herein, the target VTA 102 can be utilized to compute one or more electrode geometry parameters (e.g., height, diameter, contact spacing, shape) and stimulation parameters (voltage or current, frequency, pulse width, and waveform shape) for an electrode design to achieve a desired therapeutic effect for a given patient. As part of the design process, the system 100 can also compute a VTA 104 according to corresponding design and stimulation parameters to achieve the target VTA 102. The system 100 can be implemented on a computer or workstation programmed...” [0064]; “…the use of an activating function-based technique. One example of such an activating function that can be employed to approximate the neuron response to electrical stimulation is a second difference of the extracellular potential distribution along a neural process (.differential..sup.2Ve/.differential.x.sup.2), where Ve represents the potential of a given voxel. The second difference provides a quantitative estimate of the polarization of the axon or neuron in response to an applied electric field. The second difference thus can be applied to the potential distribution to define 3D surfaces that encompass the volume…”; “The electrical stimulation parameters 210 can be varied for a given set of electrode structure parameters 208 to provide maximal design VTA coverage relative to the target VTA”[0094]; “The system 200 includes an electrode field model 220 and a tissue model 222 that are employed by a VTA predictor 224 to determine the design VTA 216 …The VTA predictor 224 predicts the neural response to stimulation, corresponding to the design VTA 216, by applying the potential distribution of the electrical field model 220 to the neuron/axon model 222. The neural response to extracellular stimulation is dependent on several factors, including, for example… (5) the neuron position relative to the stimulating electrode; and (6) the neuron membrane dynamics.” [0095].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational system of Vu, Rapoport, Kamen and Neufeld, to modulate electromagnetic fields in amplitude in a first range and a frequency in a second range until an action potential is detected by a membrane depolarization in the nerve membrane model as taught in Butson to determine which electrical and/or structural parameters to achieve the desired effect on the target (Butson, [0056]).
Regarding Claim 8, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Vu teaches an RF coil (Fig. 1, element 32, RF coil, [0021])
Vu does not teach: wherein the computer system is programmed to generate magnetic and electric fields in the first model from a time-varying current applied to the at least one RF coil using an electromagnetic field simulation.
Butson in the field of nervous system stimulation systems further teaches: “The anatomical model 108 is coupled to the electrical model 110 that characterizes the electric field generated in the anatomical region. The electrical model 110, for example, can characterize tissue conductivity in the anatomical region of interest. As one example, the electrical model 110 can represent the tissue conductivity of the region as being isotropic and homogeneous. As another example, the electrical model 110 can characterize the tissue conductivity as being anisotropic and inhomogeneous. The particular characterization can vary according to the desired accuracy and the particular type of tissue being represented by the anatomical and electrical models. The electrical model 110 can also characterize the electrical properties of the tissue electrode interface as well as the electrode impedance and the electrode capacitance. The electrical model 110 further can reflect the time dependence characteristics at the electrode tissue interface (e.g., via Fourier FEM), such as due to the electrode capacitance.” [0066]; “The FEM solver 106 thus can solve for the spatial and temporal voltage distribution (e.g., a potential distribution (V.sub.e)) 112 that is generated in the tissue medium in response to electrical stimulation in the tissue according to the stimulation parameters 114. The unit of potential distribution can correspond to a single voxel, which can represent a pixel or a set of plural. For example, the FEM solver 106 can determine the potential distribution 112 in the anatomical region of tissue, which can vary according to the tissue model utilized by the FEM solver 106. The potential distribution 112 thus can represent the electric field for each voxel for predefined electrode contact geometry and stimulation parameters. As one example, the FEM solver 106 can be implemented as a Fourier FEM solver that accounts for the capacitance of the electrode-tissue interface under voltage-controlled stimulation. The FEM solver thus can incorporate the DTI-based tissue conductivities and the reactive components of the electrode-tissue interface into a single system of equations.” [0071].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational system of Vu, Rapoport, Kamen and Neufeld, to simulate magnetic and electric fields in the first model from a time-varying current applied to the at least one RF coil using an electromagnetic field simulation to determine which electrical and/or structural parameters to achieve the desired effect on the target (Butson, [0056]).
Regarding Claim 16, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, “estimating the plurality of the PNS thresholds by modulating electromagnetic fields in amplitude in a first range and a frequency in a second range using the at least one coil until an action potential is detected in the nerve membrane model,” recited in Claim 16, is substantially similar in scope with corresponding limitations recited in Claim 6 and is, therefore, rejected under the same rationale.
Regarding Claim 18, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld and Bouchard substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, “generating magnetic and electric fields in the first model from a time-varying current applied to the at least one RF coil using an electromagnetic field simulation,” recited in Claim 18, is substantially similar in scope with corresponding limitations recited in Claim 8 and is, therefore, rejected under the same rationale.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Rapoport, Kamen in view of Neufeld, Aldefeld and Bouchard and further in view of Butson.
Regarding Claim 9, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld, Bouchard and Butson substantially teach the claim limitations as noted above. 
Vu does not teach: wherein the computer system is programmed to obtain an effective electric potential along a nerve fiber present in the one or more nerve tracks by projecting the electric fields onto the nerve fiber.
Butson in the field of nervous system stimulation systems further teaches: “…the electric field model 220 can be implemented as a computer-solvable FEM mesh based on the electrode structure parameters 208 and the stimulation parameters 210 in the parameterization space 202. The electric field model 220 thus can include a stimulating electrode model that represents the morphology (or structure) of the electrode, as established by the electrode structure parameters 208 employed by the electrode structure search 218. The electric field model 220 can also include a representation of the conductivity of a thin layer of tissue encapsulating the particular electrode, which provides the electrode tissue interface. The electric field model 220 can also explicitly represent the electrode impedance and the electrode capacitance... The neuron/axon model 222 can include a multi-compartment neuron or axon model that positions the modeled neurons or axons at specifiable positions along one or more nerve pathways in the FEM mesh defined by the electric field model 220. In addition to properties of individual neurons, the neuron/axon model 222 may depend on one or more of the parameters (e.g., electrode structure parameters 208 and electrical stimulation parameters 210) of the stimulation being modeled. For example, the stimulation pulse width will affect the neuron response. Therefore, in one example, the neuron/axon model 222 can be tailored to a specific value for one or more DBS stimulation parameters or stimulation parameters for other neural tissue such as the spinal cord or a peripheral nerve. By way of further example, the nerve pathways can be ascertained using DTI-derived imaging data, or by using anatomic atlas data, or any other appropriate technique.” [0096-0097].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational system of Vu, Rapoport, Kamen, Neufeld and Butson to obtain an effective electric potential along a nerve fiber present in the one or more nerve tracks by projecting the electric fields onto the nerve fiber as taught in Butson to determine which electrical and/or structural parameters to achieve the desired effect on the target (Butson, [0056]).
Regarding Claim 10, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld, Bouchard and Butson substantially teach the claim limitations as noted above. 
Vu does not teach: wherein the computer system is programmed to evaluate the nerve membrane model by providing the effective electric potential to the nerve membrane model; and wherein the computer system is programmed to determine whether an action potential is initiated by analyzing an output of the nerve membrane model.
Butson in the field of nervous system stimulation systems further teaches: “One or more of the parameters for the electrode design or available ranges can be established by a user input, for example. The target VTA 206 defines a region of tissue that, if stimulated by an electric field from the electrode located therein, generates an action potential that has been determined to achieve a desired therapeutic effect.” [0088-0089]; “As a further example, the neuron model 222 geometries are typically broken up into many (e.g., hundreds) of compartments. The VTA predictor 224 can co-register the various compartments of the neuron/axon model 222 within the FEM mesh of the electric field model 220. This co-registration allows calculation of the extracellular potentials from the applied electric field along the complex neural geometry. After the extracellular potentials are determined for each neural compartment as a function of time during the applied stimulation, for each neural position relative to the electrode, the neuron/axon model 222 can be used to test whether the applied stimulus exceeded the neural threshold that triggers an action potential.” [0099].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational system of Vu, Rapoport, Kamen, Neufeld and Butson to evaluate the nerve membrane model by providing the effective electric potential to the nerve membrane model; and wherein the computer system is programmed to determine whether an action potential is initiated by analyzing an output of the nerve membrane model as taught in Butson, “…to test whether the applied stimulus exceeded the neural threshold that triggers an action potential.” (Butson, [0099]).
Regarding Claim 19, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld, Bouchard and Butson substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, “obtaining an effective electric potential along a nerve fiber present in the one or more nerve tracks by projecting the electric fields onto the nerve fiber”, recited in Claim 19, is substantially similar in scope with corresponding limitations recited in Claim 9 and is, therefore, rejected under the same rationale.
Regarding Claim 20, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld, Bouchard and Butson substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, “evaluating the nerve membrane model by providing the effective electric potential to the nerve membrane model; and determining whether an action potential is initiated by analyzing an output of the nerve membrane model, recited in Claim 20, is substantially similar in scope with corresponding limitations recited in Claim 10 and is, therefore, rejected under the same rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Rapoport, Kamen in view of Neufeld, Aldefeld, Bouchard in view of Butson as applied to Claims 6 and 16, respectively, above, and further in view of Kuhn, Rueckert (U.S. 20130079623, March 28, 2013)(hereinafter, “Rueckert”) and Goodwill et. al. (U.S. 20110221438, September 15, 2011)(hereinafter, “Goodwill”).
Regarding Claim 7, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld, Bouchard and Butson substantially teach the claim limitations as noted above. 
Vu is silent regarding the MRI gradient coil amplitude range being determined and the frequency being set between 0.1kHz to 5kHz. Further Vu does not teach the MPI gradient coil amplitude range to be 0mT to 100mT and the frequency range of 10kHz to 200kHz. 
Vu does not teach the gradient coil is a MPI gradient coil
Kuhn in the field of magnetic particle therapy teaches: “…a magnetic particle imaging and/or focused magnetic particle therapy magnetic field gradient coil 254 for creating the magnetic field gradients necessary for performing magnetic particle imaging or focused magnetic particle therapy. This magnetic particle imaging and/or focused magnetic particle therapy magnetic field gradient coil 254 can be geometrically located outside of, or inside of, or co-planar with the magnetic resonance imaging gradient coils 236.” [0073].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational system of Vu, Rapoport, Kamen, Neufeld and Butson to have the gradient coil be a MPI, as taught in Kuhn, “…to effectively counteract the magnetic field of the magnetic field generation…” and allow “…the very precise determination of the quantitative local distribution of magnetic nanoparticles within a subject.” (Kuhn, [0073] and [0049, respectively).
Rueckert in the field of magnetic resonance imaging teaches in regards to the MRI gradient frequency and amplitude: “…the magnetic field generator comprises normally conducting coil pairs, which are configured in order to generate a rotating magnetic field with a field strength of between 0.1 mT and 100 mT and a rotation frequency of between 1 kHz and 1 MHz.” [0077];” “…at least one gradient coil is provided for generating a magnetic gradient field in the direction transverse to the rotating magnetic field with a field strength of between 0.1 mT and 100 mT.” [0079].
Goodwill in the field of magnetic particle imaging teaches with regards to the MPI frequency and amplitude: “…the magnetic field source produces a magnetic field ranging from 0.01 mT to 25 T, or from 0.01 mT to 10 T, or from 0.01 mT to 5 T, or from 0.01 mT to 3 T, or from 0.01 mT to 1 T, such as from 0.1 mT to 500 mT, including from 1 mT to 100 mT, for example, from 1 mT to 30 mT, or from 10 mT to 20 mT.” [0074]; “The transmit and receive coils were collinear with the large gradient along the bore, which was twice the magnitude of the gradient transverse to the bore…The resonant excitation coil generated 30 mT peak-to-peak at 20 kHz…” [0341-0342].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational system of Vu, Rapoport, Kamen, Neufeld, Butson and Kuhn to have MRI gradient coil amplitude range being determined and the frequency being set between 0.1kHz to 5kHz as taught in Rueckert and MPI gradient coil amplitude range 0mT to 100mT and the frequency range of 10kHz to 200kHz as taught in Goodwill to obtain the optimal imaging bandwidth with the best achievable resolution and signal-to-noise ratio (Goodwill, [0350]).
Regarding Claim 17, the combination of references Vu, Rapoport, Kamen, Neufeld, Aldefeld, Bouchard and Butson substantially teach the claim limitations as noted above. 
Further, regarding the remaining limitations, “wherein the first range is 0mT to 100mT and the second range is 10kHz to 200kHz for the at least one coil, wherein the at least one coil is a magnetic resonance imaging (MRI) scanner and the second range is 0.1kHz to 5kHz for the at least one coil,” recited in Claim 17, is substantially similar in scope with corresponding limitations recited in Claim 7 and is, therefore, rejected under the same rationale.

Response to Arguments
With regards to Applicant’s arguments regarding Claim 1 and projected to method Claim 11 for recited limitation, “receive coil parameters related to at least one radio frequency (RF) coil identified in an imaging pulse sequence to be performed in the imaging system,” Examiner respectfully disagrees that reference Vu does not teach the claim limitation. The cited paragraph [0039] from Vu in the office action above and provided below, describes using the effective coil length in the model which is considered the “coil parameter”, which in effect describes the system receiving a coil parameter related to an RF coil as seen from Figs. 1-2 in Vu.
With regards to Applicant’s arguments Vu failing to teach a proper coil parameter since the coil parameter is not part of a pulse sequence but rather relies on fixed estimates or predetermined parameters (Remarks pgs. 2-3), it is noted that the specifics of the coil parameters upon which applicant relies on are not recited in the rejected claims. Further, Vu discloses “modifying pulse sequence waveforms” [0019] as part of the main components of their proposed invention “…to achieve higher imaging performance (TE, TR, echo spacing) and/or lower acoustic noise pressure level while observing standard safety constraints.” [0019], pulse sequence is considered in the Vu system. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Genus, 988 F. 2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, applicant relies on Specification [0052] as evidentiary information, Examiner again respectfully disagrees. The Specification [0052] describes the MPI gradient coil current and frequency range specifics which is narrower in scope than the recited limitations in Claims 1 and 11. The term “coil parameters” is explicitly recited in the Specification [0048] and [0051] corresponding to Fig. 2, this sections do not provide examples of intended coil parameters that would discredit the use of “coil length” from Vu. 
Applicant’s arguments regarding the amended claim limitations of estimating a concomitant field are moot in view of the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMAL ALY FARAG/
Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793